Citation Nr: 1614248	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the decedent's death.  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The decedent served in the Philippine Scouts from May 1946 to February 1949.  He died in February 2011.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In July 2014, the Board remanded the case for further development.  A review of the file reflects that there has been substantial compliance with the Board's July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant's spouse died in February 2011 due to cardiopulmonary arrest, with underlying cause of hypertension, stage II. 

2. At the time of the decedent's death, service connection was not in effect for any disabilities.

3.  Cardiopulmonary arrest and hypertension, stage II, were not present in service or etiologically related to service; a service-connected disability was not the immediate or underlying cause of the decedent's death, nor was a service-connected disability etiologically related to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of death of the appellant's spouse is not warranted. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the claim for Dependency and Indemnity Compensation (DIC) benefits, which includes the claim of service connection for the cause of the decedent's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that all required notification has been accomplished regarding the appellant's DIC claim.  Through a June 2011 notice letter, the RO notified the appellant of the information and evidence needed to substantiate her DIC claim, and described the actions that VA would take to develop the claim, as well as what information was required from the appellant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The June 2011 letter also described what the evidence must show in order to support a DIC claim based on a service-connected disability established during the veteran's lifetime, and what the evidence must show in order to support a DIC claim based on a disability that was not service connected or for which the veteran did not file a claim during his lifetime.  After the appellant was provided this notice, the appeal was subsequently readjudicated in an October 2014 supplemental statement of the case.

The Board also finds that VA has complied with its duty to assist.  The evidence in this case includes statements from the appellant, a copy of the decedent's death certificate, the decedent's private treatment records, and the decedent's official records from the Philippine Scouts.  While the record indicates that the appellant has filed a claim for survivor's benefits to the Social Security Administration (SSA), there is no indication that the claim was granted or that records associated with such claim are relevant to the issue on appeal.  The appellant has not otherwise asserted that such are relevant to the claim on appeal.  As such, the Board finds that a remand of this appeal to obtain SSA records, if any, is not warranted.  With regard to the decedent's service treatment records, a formal finding on the unavailability of service treatment records was issued in August 2011.  The appellant has been notified of the finding in a September 2011 letter, and she subsequently advised that she had no more evidence to submit.  See September 2011 Report of General Information.  The appellant has not otherwise asserted that there are any outstanding records relevant to her claim.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

The Board acknowledges that no VA medical opinion was obtained, but also finds that none was necessary as there is no evidence of a disability in service, and no evidence suggesting a relationship between the decedent's service and his death.  See 38 U.S.C. § 5103 A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The duty to assist is not invoked, even under DeLaRosa or Wood, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  In the instant case, the appellant has not contended that hypertension was incurred in or otherwise related to the decedent's service.  As noted, the record is otherwise devoid of evidence suggesting such etiological relationship.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board also finds that there was substantial compliance with the July 2014 Board remand directives.  Specifically as directed, the AOJ sent an August 2014 letter to the appellant requesting that she identify any outstanding VA or private treatment records.  No response from the appellant was received.  The matter was readjudicated in an October 2014 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Therefore, the Board concludes that VA's duties to notify and assist the appellant have been fulfilled with respect to the issue on appeal.

II.  Service Connection for Cause of Death

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's spouse died in February 2011, and the Certificate of Death states that the immediate cause of his death was "cardo-pulmonary arrest" and that the "underlying cause" was "hypertension, stage II, uncontrolled."  The Board notes that service connection was not in effect for any disability during the decedent's lifetime.

Initially, the Board notes that the decedent's service in the Philippine Scouts from May 1946 to February 1949 meets the basic eligibility criteria for consideration of DIC as such benefits are set forth in Chapter 13 of Title 38.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(b).

However, there is no medical evidence to demonstrate that the decedent's cardiopulmonary arrest or hypertension, stage II, had their onset during his recognized service.  The decedent's records from his service in the Philippine Scouts, including his separation documents, list no wounds or illnesses incurred in service and there is no evidence of record to indicate that either condition manifested to a compensable degree within a year of separation.  As noted, the decedent's service treatment records were found to be unavailable in the August 2011 Formal Finding on the Unavailability of Service Treatment Records.  While the appellant has submitted private treatment records suggesting that the decedent has received treatment for a heart condition beginning in July 2009, more than 60 years since the decedent's service, and listing "hypertension" under "clinical summary," there is no evidence suggesting an etiological relationship between these conditions and the decedent's service.  

The appellant has not asserted that the conditions listed on the decedent's death certificate had their onset in service or were otherwise related to service, and there is no indication in the record that the fatal cardio pulmonary arrest or hypertension was the result of the decedent's service.  Based on the record, as the conditions that caused or contributed to the death of the appellant's spouse were not shown in service, and the record contains no suggestion of a causal link between his death and his recognized service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the decedent's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the decedent's death is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


